Exhibit 10.1 LOAN AND SECURITY AGREEMENT Dated as of June 24, 2008 Between AEROGROW INTERNATIONAL, INC. (Borrower) and FCC, LLC, d/b/a First Capital (Lender) TABLE OF CONTENTS Page 1.DEFINITIONS 3 2.BORROWING 7 3.INTEREST AND FEES 8 4.REPRESENTATIONS AND WARRANTIES OF BORROWER 9 5.COLLATERAL 10 6.FINANCIAL COVENANTS 10 7.COLLATERAL COVENANTS 10 8.NEGATIVE COVENANTS 12 9.REPORTING AND INFORMATION 13 10.INSPECTION RIGHTS; EXPENSES; ETC. 13 11.RIGHTS OF SETOFF, APPLICATION OF PAYMENTS, ETC 14 12.ATTORNEY-IN-FACT 14 13.DEFAULTS AND REMEDIES 14 14.INDEMNIFICATION 15 15.GENERAL PROVISIONS 16 Attachments: Schedule Exhibit A - Form of Borrowing Base Certificate Exhibit B - Form of Compliance Certificate LOAN AND SECURITY AGREEMENT This LOAN
